DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 5/23/2018, which has been granted a patent EP 3572683 on 2/10/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “a trigger plate pivotally mounted to the base element about a trigger plate pivot axis (A) for pivotal movement between a first pivotal position and a second pivotal position and having, at one end, a trigger plate yoke with a pair of opposed arms for engaging over one arm of a second yoke member of the Cardan joint and, at another end, an indicator pin opening; an indicator pin; an indicator pin carrier pivotally mounted to the base element to permit the angular position of the indicator pin carrier to be adjusted relative to the trigger plate, and arranged between the base element and the trigger plate; and a biasing element for biasing the indicator pin in a direction towards the trigger plate; the indicator pin comprising an indicator pin head which extends into the indicator pin opening in the trigger plate and a trigger shoulder for engagement with a surface of the trigger plate adjacent the indicator pin opening in a first pivotal position of the trigger plate for maintaining the indicator pin in a retracted position and for disengagement from the surface of the trigger plate in a second pivotal position of the trigger plate such that the indicator pin may move to an extended position in the indicator pin head protrudes or 
Claim 15 is the method associated with the use of the invention claimed in claim 1 and is thus allowable for the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852